F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                                  November 14, 2006
                                 TENTH CIRCUIT
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court

 JEFFR EY D A V ID G O N YEA ,

          Plaintiff-Appellant,

 v.
                                                        No. 06-1176
 TED M INK, Jefferson County Sheriff;
                                             (D.C. No. 04-CV-02442-PAC-M JW )
 RAY FLEER, Jefferson County
                                                         (Colorado)
 Undersheriff; DAV ID W ALCHER,
 Jefferson County Chief, Detentions
 Division; PA TSY M UNDELL, Jefferson
 County Chief, Support Services,

          Defendants-Appellees.



                          ORDER AND JUDGMENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.


      Jeffrey David Gonyea, a state inmate proceeding pro se, 1 appeals the


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
      1
        Because he is proceeding pro se, we review M r. Gonyea’s pleadings and
filings liberally. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Hall v.
Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
district court’s order dismissing without prejudice his 28 U.S.C. § 1983 action for

failure to exhaust administrative remedies. Because M r. Gonyea failed to avail

himself of the detention facility grievance process before seeking judicial review

as required by the Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(a),

we affirm.

      M r. Gonyea filed a § 1983 action asserting his constitutional rights were

violated w hen members of the Jefferson County Sheriff’s Office assaulted M r.

Gonyea upon intake at the Jefferson County Detention Facility (JCDF). The

PLRA mandates “[n]o action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies

as are available are exhausted.” Id. “Prison conditions” include specific claims

of excessive force of the kind alleged in this case. Porter v. Nussle, 534 U.S.

516, 582 (2002) (holding the PLRA’s exhaustion requirement applies to

allegations of excessive force). The PLRA requires a prisoner to complete the

prison grievance process before a court will entertain an inmate’s § 1983 claims.

See Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002). W e review de

novo the district court’s dismissal for failure to exhaust administrative remedies.

Id.

      M r. Gonyea bears the burden of proving he has exhausted all available

administrative remedies before turning to judicial proceedings for settlement of

                                          -2-
his claims. Steele v. Fed. Bureau of Prisons, 355 F.3d 1204, 1209-10 (10th Cir.

2003). To satisfy this burden, M r. Gonyea must concisely state how he has

fulfilled the exhaustion requirement by attaching a copy of the administrative

proceedings or describing with specificity the administrative proceeding and its

outcome. Id. M r. Gonyea has done neither. None of his six amended complaints

included a copy of a grievance form or a description of a JCDF grievance

proceeding.

      Instead of demonstrating his completion of JCDF’s administrative

remedies, M r. Gonyea enumerates justifications for his failure to engage the

JCDF grievance process. He argues he should be excused from complying

because: (a) “the grievance process was rendered useless in this situation,” Rec.,

Pl.’s Resp. to M ot. to Dismiss, Ex. 2 at 1; (b) he “had no way to access the

grievance process” because he was injured while in detention, id., Ex. 1 at 2; (c)

he was not “able to name any of the grievable parties by name,” id. at 3; (d)

Jefferson County denied the incident had occurred, id. at 2,3; (e) and he was

denied the “chance to access” administrative remedies, 2 id. at 3.

      Although administrative remedies may be deemed unavailable due to

obstruction of the grievance process, see Jernigan, 304 F.3d at 1032 (the “failure



      2
       M r. Gonyea also argues his administrative remedies have been exhausted
because he filed claims in Jefferson County small claims, County, and District
Courts. These court proceedings did not replace the JCDF’s internal grievance
system and do not satisfy the administrative remedies exhaustion requirement.

                                         -3-
[of prison officials] to respond to a grievance within the time limits . . . renders

an administrative remedy unavailable”); M iller v. Norris, 247 F.3d 736, 740 (8th

Cir. 2001) (“a remedy that prison officials prevent a prisoner from ‘utiliz[ing]’ is

not an ‘available’ remedy under § 1997e(a).”), M r. Gonyea has not demonstrated

unavailability in this case. The jail officials’ denial of the incident did not

preclude M r. Gonyea from filing a grievance to vindicate his rights, and if he had

filed a grievance, he could have described the incident and characteristics of the

perpetrators without referencing their names. Although M r. Gonyea’s physical

ailments while detained may have been serious, it was unlikely he w as so

physically or mentally incapacitated during the entire filing window that he was

unable to request a grievance form within the appropriate time frame. See

Woodford v. Ngo, 126 S. Ct. 2378, 2386 (2006) (PLRA exhaustion requirement

“demands compliance with an agency’s deadlines and other critical procedural

rules.”). M oreover, M r. Gonyea could have filed a grievance with the JCDF from

the Arapahoe County Jail to which he was transferred, complaining in that

grievance that he had been prevented by the JCDF from filing earlier. His own

records reflect he was actively filing request forms at the Arapahoe County Jail

by December 9, 2003, at the latest, a mere two weeks after his transfer from the

JCDF on November 26, 2003. M r. Gonyea’s assertion that such a remedy would

be “useless in this situation,” even if true, is not sufficient to excuse the

exhaustion requirement. See Jernigan, 304 F.3d at 1032 (“Even where the

                                           -4-
‘available’ remedies would appear to be futile at providing the kind of remedy

sought, the prisoner must exhaust the administrative remedies available.”) (citing

Booth v. Churner, 532 U.S. 731, 740 (2001)). None of the proffered

justifications demonstrate the JCDF’s grievance process was unavailable.

      In sum, M r. Gonyea did not follow the JCDF’s available grievance

procedure, and therefore did not exhaust his administrative remedies as required

by the PLRA before filing in federal court. His claim was therefore properly

dismissed by the district court.

      M r. Gonyea moves for leave to proceed on appeal without prepayment of

costs or fees. In order to succeed on his motion, he must show a financial

inability to pay the required filing fees and the existence of a reasoned,

nonfrivolous argument on the law and facts in support of the issues raised on

appeal. See 28 U.S.C. § 1915(a); M cIntosh v. U.S. Parole Comm’n, 115 F.3d 809,

812 (10th Cir. 1997). W e conclude that M r. Gonyea can not make a rational

argument on the law or facts in support of the issues raised on appeal.

Accordingly, we D EN Y the motion for leave to proceed on appeal without

prepayment of costs or fees, and DISM ISS the appeal.


                                        ENTERED FOR THE COURT


                                        Stephanie K. Seymour
                                        Circuit Judge



                                          -5-